 Case 1:18-cv-01546-MN Document 22 Filed 06/17/20 Page 1 of 2 PageID #: 1065




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 LONG NGUYEN, On Behalf of Himself and              )
 All Others Similarly Situated,                     )
                                                    )
                         Plaintiff,                 )
                                                    )
                                                    )   C.A. No. 1:18-cv-01546-MN
         v.                                         )
                                                    )
 ESSENDANT INC., RICHARD D.
                                                    )
 PHILLIPS, CHARLES K. CROVITZ,
                                                    )
 DENNIS J. MARTIN, SUSAN J. RILEY,
                                                    )
 ALEXANDER M. SCHMELKIN, STUART
                                                    )
 A. TAYLOR, II, PAUL S. WILLIAMS, and
                                                    )
 ALEX D. ZOGHLIN,
                                                    )
                         Defendants.                )


                                NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Long
Nguyen (“Plaintiff”) voluntarily dismisses the claims in the above-captioned action (the “Action”)
without prejudice. Because this notice of dismissal is being filed before service by the Defendants
of either an answer or a motion for summary judgment, Plaintiff's dismissal of the Action is
effective upon filing of this notice.


 Dated: June 17, 2020                                   O’KELLY & ERNST, LLC

                                                 By: /s/ Ryan M. Ernst
                                                     Ryan M. Ernst (No. 4788)
                                                     824 N. Market St., Suite 1001A
                                                     Wilmington, DE 19801
                                                     Tel.: (302) 778-4000
                                                     Fax: (302) 295-2873
                                                     Email: rernst@oelegal.com


                                                        Counsel for Plaintiff



                                                1
Case 1:18-cv-01546-MN Document 22 Filed 06/17/20 Page 2 of 2 PageID #: 1066




OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff




                                     2
